Citation Nr: 1730888	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-11 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1956 to April 1978.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2010 rating in which the RO denied entitlement to a TDIU. The Veteran filed a notice of disagreement (NOD) in July 2011.  A statement of the case (SOC) was issued in April 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In March 2015, the Board denied the Veteran's claim for entitlement to a TDIU. The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In April 2016, the Court vacated the Board's March 2015 decision and remanded the matter for action in compliance with a Joint Motion for Remand.

In July 2016, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development of the evidence.  After accomplishing further action, the AMC continued to deny the TDIU claim (as reflected in an April 2017 supplemental SOC (SSOC)) and returned that matter to the Board for further consideration.

In July 2017, the Executive in Charge and Interim Vice Chairman advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).

Although the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the matter on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter. 

The Veteran has alleged that he is unable to maintain any employment due to his service-connected disabilities.  In March 2015, the Board denied the Veteran's claim for entitlement to a TDIU.  In the March 2015 decision, the Board, in part, relied on the June 2010, March 2014, and December 2014 VA examiner's opinion that, generally, found that the Veteran was not precluded from securing gainful employment due to his service-connected disabilities. 

In the April 2016 Joint Motion for Remand, the parties found, among other things, that the Board erred in failing to ensure compliance with VA's duty to assist the Veteran when it relied on the June 2010, March 2014, and December 2014 VA opinions to deny the Veteran's claim.  The parties explained that the June 2010, March 2014, and December 2014 VA medical opinions failed to provide sufficient medical explanations or rationales connecting that conclusion with the medical evidence.  The parties concluded that adequate medical information addressing  whether he is unemployable due to his service-connected coronary artery disease, diabetes mellitus, and hypertension should be obtained.

In July 2016, the Board remanded the Veteran's TDIU claim to, among other things, arrange for the Veteran to undergo VA evaluation of his service-connected disabilities by a vocational specialist to address the functional impact of the Veteran's service-connected disabilities.

In November 2016, the Veteran was afforded VA examinations to assess the severity of his service connected disabilities.  One physician conducted the examinations and concluded that the Veteran's service-connected disabilities, both individually and collectively, did not prevent the Veteran from obtaining or following a substantially gainful occupation.  The VA physician reasoned that "there is no objective evidence found that sustain diagnosis of any impairment of body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  [The Veteran] is capable of light to sedentary physical activity, based on his SC conditions alone or in combination, if he so chooses."

Initially, the Board acknowledges that in its prior remand, an opinion was requested from a vocational expert, but that it appears Veterans Health Administrative (VHA) employs no such experts.

The Board further points out  that ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (interpreting 38 C.F.R. § 4.16(a)).  Indeed, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity (38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)). 

Here, in view Geib and Floore, the AOJ correctly sought comment from a VA physician as to the individual and combined effects of service-connected disabilities.  However, the examination reports reflect emphasis on the examiner's opinions as to the impact of the disabilities on the Veteran's employability rather than fully describing the individual and collective functional effects of the disabilities on the Veteran's ability to perform the acts required for substantially gainful employment, and insufficient rationale for the opinions was provided.  To this end, a single examination by an appropriate physician, and further medical findings as to the functional effects of individual, and combined, service-connected disabilities would be helpful in resolving the claim for a TDIU.

The Veteran is hereby notified that failure to report to the  scheduled examination, without good cause, may result in denial of the TDIU claim-which is considered a claim for increase.  See 38 C.F.R. § 3.655(b)  (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably,  any notice(s) of examination-sent to him by the pertinent medical facility.

Prior to accomplishing action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file (in VBMS and Virtual VA) all outstanding, pertinent records, to include records of VA evaluation and/or treatment of the Veteran dated since March 2017.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (particularly, as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b)(1) (West 2014); but see 38 U.S.C.A. § 5103 (b)(3) (clarifying  that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.



Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since March 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file arrange for the Veteran to undergo VA general medical examination by an appropriate physician.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented history and lay assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination of Veteran, and review of the record, the physician should fully describe the functional effects of each of the Veteran's service-connected disabilities-currently coronary artery disease, diabetes mellitus, surgical scar associated with coronary artery disease, and hypertension-on this his ability to perform the activities of daily living, to include employment.

If no single service-connected disability, alone, is deemed to functionally preclude employment, the physician must consider and discuss the combined functional effects of all the Veteran's service-connected disabilities on his on his ability to perform the physical acts  required for substantially gainful  employment.

In doing so, the physician should describe what types of employment activities would be limited because of the service-connected disability(ies), what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent. 

All examination findings, along with complete, clearly stated rationale for the conclusions reached, must be provided.

5.  To help avoid another remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall l v. West, 11 Vet. App. 268 (1998).  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication, notwithstanding any waiver), and legal authority.).

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and her representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any  benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  



See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (6) (2016).




